Citation Nr: 1722819	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-06 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel





INTRODUCTION

The Veteran served in the United States Navy from October 1972 to December 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a
July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This matter came before the Board in April 2016.  The Board expanded the Veteran's claim for PTSD and depression to include all acquired psychiatric disorders.  The Board remanded the matter with orders to confirm the Veteran's address, ensure that he had proper notice of his requested hearing at the RO, and acquire any VA treatment records from November 2012 to present.  The file contains documentation of contact confirming the Veteran's address and his notice of the rescheduled RO hearing in August 2016.  As the Veteran failed to report to the August 2016 hearing without good cause and his representative has acknowledged that VA complied with the terms of the April 2016 remand order, the Veteran's request for a DRO hearing will be considered withdrawn.  VA records from November 2012 to June 2016 have been associated with the claims file.  The Board finds compliance with the July 2016 remand order.  See 38 U.S.C.A. § 5103A(b), Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

While the Board acknowledges and regrets the further delay, the competent medical evidence of record is not sufficient to support a decision and the Veteran is entitled to a VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder to include PTSD and depressive disorder NOS.

His service records are silent for any psychiatric disorders.  His medical records, including VA medical records, correctional medical records from a period of incarceration, and records supplied by the Social Security Administration (SSA), show that the Veteran has been treated for both PTSD and depressive disorder NOS.  The record does not contain any competent medical opinion as to the etiology of these conditions or the criteria used to diagnose them.  

The Veteran has described several potential in-service stressors including losing a close friend and not being permitted to escort the body home, being "treated like an animal" while in confinement, witnessing sea burials, "GI showers," and people being killed on deck by landing or departing planes.  While some attempt was made to investigate these claims, discrepancies between the Veteran's reported service dates and the dates on his service records seem to have resulted in the wrong time period being investigated. 

Because the file contains evidence of a current disorder, evidence of an in-service event, and an indication of association between the two, but insufficient competent medical evidence to support a decision, the Veteran is entitled to a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Furthermore, because of the discrepancy between the period investigated for stressors and the Veteran's actual service dates, further investigation of possible in-service stressors is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any VA treatment records for the Veteran dated August 2016 to present. 

2.  To the extent possible given the information provided by the Veteran, investigate the Veteran's reported in-service stressors between October 1972 and December 1973, his dates of service as recorded on his DD 214.  If this cannot be accomplished or if the investigation yields negative results, inform the Veteran and document the record accordingly.

3.  Schedule the Veteran for an examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder, including PTSD and depressive disorder NOS.  For each diagnosed disorder, if any, the examiner should provide an opinion as to whether the disorder was at least as likely as not (50 percent or greater probability) caused by or aggravated by the Veteran's active service.  A rationale must be provided for each opinion given.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




